Exhibit 10.7

 

SECURITY AGREEMENT

 

This SECURITY AGREEMENT (“Agreement”) is made as of October 12, 2017, by and
between PhotoMedex, Inc., a Nevada corporation (to be renamed FC Global Realty
Incorporated) (the “Debtor”), and Dolev Rafaeli (“Rafaeli”), Dennis M. McGrath
(“McGrath”) and Yoav Ben-Dror (“Ben-Dror”) (each, a “Secured Party” and
together, the “Secured Parties”).

 

WHEREAS, each Secured Party is the holder of a Secured Payout Note Due October
12, 2018 made by the Debtor in favor of such Secured Party as of the date hereof
in the principal amount of $3,133,934 with respect to Rafaeli, $977,666 with
respect to McGrath, and $1,515,000 with respect to Ben-Dror (each, a “Note” and
together, the “Notes”); and

 

WHEREAS, in connection with the Notes, Secured Parties desire to obtain from
Debtor, and Debtor desires to grant to Secured Parties, a security interest in
the collateral more particularly described below.

 

NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1.            Grant of Security Interest. Debtor hereby grants to Secured
Parties a security interest in all of the properties, assets and personal
property of Debtor, whether now owned or hereafter acquired (collectively, the
“Collateral”) including, without limitation, the following:

 

(a)           presently existing and hereafter arising accounts, contract
rights, and all other forms of obligations owing to Debtor arising out of the
sale or lease of goods or the rendition of services by Debtor, whether or not
earned by performance, and any and all credit insurance, guaranties, and other
security therefor, as well as all merchandise returned to or reclaimed by Debtor
and Debtor’s Books relating to any of the foregoing (collectively, “Accounts”);

 

(b)          present and future general intangibles and other personal property
(including payment intangibles, choses or things in action, goodwill,
intellectual property, patents, trade names, trademarks, servicemarks,
copyrights, blueprints, drawings, purchase orders, customer lists, monies due or
recoverable from pension funds, route lists, monies due under any royalty or
licensing agreements, infringement claims, software, computer programs, computer
discs, computer tapes, literature, reports, catalogs deposit accounts, insurance
premium rebates, tax refunds, and tax refund claims) (collectively, “General
Intangibles”);

 

(c)           present and future letters of credit, letter-of-credit rights
(whether or not evidenced by a writing) and other supporting obligations, notes,
drafts, instruments (including promissory notes), certificated and
uncertificated securities, documents, leases, and chattel paper (whether
tangible or electronic), and Debtor’s Books relating to any of the foregoing
(collectively, “Negotiable Collateral”);

 

(d)           present and future inventory in which Debtor has any interest,
including goods held for sale or lease or to be furnished under a contract of
service and all of Debtor’s present and future raw materials, work in process,
finished goods, and packing and shipping materials, wherever located, and any
documents of title representing any of the above, and Debtor’s Books relating to
any of the foregoing (collectively, “Inventory”);

 



 

 

 

(e)           present and hereafter acquired machinery, machine tools, motors,
equipment, furniture, furnishings, fixtures, vehicles (including motor vehicles
and trailers), tools, parts, dies, jigs, goods (other than consumer goods or
farm products), and any interest in any of the foregoing, and all attachments,
accessories, accessions, replacements, substitutions, additions, and
improvements to any of the foregoing, wherever located (collectively,
“Equipment”);

 

(f)           present and hereafter acquired books and records including:
ledgers; records indicating, summarizing, or evidencing Debtor’s assets or
liabilities, or the collateral; all information relating to Debtor’s business
operations or financial condition; and all computer programs, disc or tape
files, printouts, funds or other computer prepared information, and the
equipment containing such information (collectively, “Debtor’s Books”);

 

(g)           “Investment Property,” as that term is defined in Section 9 of the
UCC (defined below).

 

(h)           substitutions, replacements, additions, accessions, proceeds,
products to or of any of the foregoing, including, but not limited to, proceeds
of insurance covering any of the foregoing, or any portion thereof, and any and
all Accounts, General Intangibles, Inventory, Equipment, Investment Property,
money, deposits, accounts, or other tangible or intangible property resulting
from the sale or other disposition of the Accounts, General Intangibles,
Inventory, Equipment, Investment Property or any portion thereof or interest
therein and the proceeds thereof.

 

The security interests granted hereby shall secure the prompt payment of the
principal and all accrued interest due under and pursuant to the terms of the
Notes (the “Obligations”).

 

2.            Perfection by Filing. Debtor hereby specifically authorizes
Secured Parties at any time and from time to time to file financing statements,
continuation statements and amendments thereto that describe the Collateral and
contain any other information required by Article 9 of the Uniform Commercial
Code, as enacted in New York (the “UCC”) for the sufficiency or filing office
acceptance of any financing statement, continuation statement or amendment,
including whether Debtor is an organization, the type of organization and any
organization identification number issued to Debtor. Debtor agrees to furnish
any such information to the Secured Parties promptly upon request. Any such
financing statements, continuation statements or amendments may be signed by an
agent of Secured Parties on behalf of Debtor and may be filed at any time in any
jurisdiction. Debtor hereby irrevocably constitutes and appoints Secured Parties
and any officer or agent thereof, with full power of substitution, as its true
and lawful attorney-in-fact with full irrevocable power and authority in the
place and stead of Debtor and in the name of Debtor or in its own name, from
time to time in such Secured Parties’ discretion, for the limited purpose of
carrying out the terms of this subsection regarding perfection by filing. Debtor
hereby ratifies all that said attorneys shall lawfully do or cause to be done by
virtue hereof. All powers, authorizations and agencies contained in this
subsection are coupled with an interest and are irrevocable until all of the
Obligations (as defined in the Loan Documents) have been paid and satisfied in
full.

 

3.            Perfection Other Than by Filing, etc. At any time and from time to
time, Debtor shall take such steps as Secured Parties may reasonably request for
Debtor (a) to obtain an acknowledgment, in form and substance reasonably
satisfactory to Secured Parties, of any bailee having possession of any of the
Collateral, that such bailee holds such Collateral for the Secured Parties, (b)
to obtain control of any investment property, deposit accounts, letter-of-credit
rights or electronic chattel paper (as such terms are defined in Article 9 of
the UCC) as set forth in Article 9 of the UCC, and, where control is established
by written agreement, such agreement shall be in form and substance reasonably
satisfactory to Secured Parties, and (c) otherwise to insure the continued
perfection and priority of Secured Parties’ security interest in any of the
Collateral and of the preservation of its rights therein.

 



 2

 

 

4.            Agreements With Respect to the Collateral. Debtor covenants and
agrees with Secured

 

Parties as follows:

 

(a)           Debtor shall notify Secured Parties in writing of any change in
the location of Debtor’s principal place of business or the location of any
material tangible Collateral or the place(s) where the records concerning all
intangible Collateral are kept or maintained.

 

(b)           Debtor will keep the Collateral in good condition and repair,
ordinary wear and tear excepted, and will pay and discharge all taxes, levies
and other impositions levied thereon as well as the cost of repairs to or
maintenance of same, and will not permit anything to be done that may materially
impair the value of any of the Collateral. If Debtor fails to pay such sums,
Secured Parties may do so for Debtor’s account and add the amount thereof to the
Obligations.

 

(c)           Until the occurrence of an Event of Default (as defined in the
Note), Debtor shall be entitled to exercise the remedies set forth herein.

 

(d)           So long as an Event of Default has not occurred, Debtor shall have
the right to process and sell the Collateral in the regular course of business.
Secured Parties’ security interest hereunder shall attach to all proceeds of all
sales of the Collateral. If at any time any such proceeds shall be represented
by any instruments, chattel paper or documents of title, then such instruments,
chattel paper or documents of title shall be subject to the security interest
granted hereby.

 

5.            Remedies Upon Default. Upon the occurrence of an Event of Default
under and as defined in the Notes, including without limitation, a payment
default under the Notes, Secured Parties may (subject in all instances to
Article 3 of the Notes) pursue any or all of the following remedies:

 

(a)           Secured Parties shall give written notice of default to Debtor,
following which Debtor shall not dispose of, conceal, transfer, sell or encumber
any of the Collateral (including, but not limited to, cash proceeds) without
Secured Parties prior written consent, except in the ordinary course of
business.

 

(b)           Secured Parties may dispose of the Collateral at private or public
sale in accordance with the applicable provisions of the UCC. Any required
notice of sale shall be deemed commercially reasonable if given at least twenty
(20) days prior to sale.

 

(c)           Secured Parties may exercise their lien upon and right of setoff
against any monies, items, credits, deposits or instruments that Secured Parties
may have in their possession and that belong to Debtor or to any other person or
entity liable for the payment of any or all of the Obligations.

 

(d)           Secured Parties may exercise any right that they may have under
any other document evidencing or securing the Obligations or otherwise available
to Secured Party at law or equity.

 

(e)           Notwithstanding anything herein to the contrary, Secured Parties
shall not be entitled to exercise any rights with respect to the Collateral to
the extent that the reasonable value of the Collateral exceeds the amount then
due and owing to the Secured Parties.

 

(f)           The Secured Party acknowledges and agrees that Collateral is
subject to security interests granted to other secured parties by the Debtor. In
exercising any of Secured Parties’ rights hereunder, the Secured Parties shall
undertake to (i) coordinate its efforts with such other secured parties to
minimize any inconvenience to the Secured Parties or disruption to its business
activities, and (ii) effect the exercise of their rights hereunder so as to not
adversely affect in any manner the value of the Collateral or to impose costs or
obligations on Secured Parties in excess of what Secured Parties would
reasonably be expected to bear were the Debtor the sole party with rights to the
Collateral.

 



 3

 

 

6.            Termination Statement. Upon receipt of proper written demand
following the payment in full of the Obligations, Secured Parties shall promptly
file a termination statement with respect to any financing statement filed to
perfect Secured Party’s security interests in any of the Collateral to Debtor or
cause such termination statement to be filed with the appropriate filing
officer(s). If the Secured Parties shall fail to file any such termination
statement within ten (10) days of the payment in full of all Obligations, Debtor
shall have the right to file such termination statements.

 

7.            Binding Effect. This Agreement shall inure to the benefit of
Secured Parties’ successors and assigns and shall bind Debtor’s successors and
assigns.

 

8.           Severability. If any provision of this Agreement is held invalid,
such invalidity shall not affect the validity or enforceability of the remaining
provisions of this Agreement.

 

9.           Governing Law and Amendments. This Agreement shall be construed and
enforced under the laws of the State of New York applicable to contracts to be
wholly performed in such State. No amendment or modification hereof shall be
effective except in a writing executed by each of the parties hereto.

 

10.          Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original instrument, but all such counterparts
together shall constitute but one agreement. Signatures to this Agreement
transmitted by facsimile transmission, by electronic mail in “portable document
format” (.pdf) form, or by any other electronic means intended to preserve the
original graphic and pictorial appearance of a document, will have the same
effect as physical delivery of the paper document bearing the original
signature.

 

11.          Construction and Interpretation. Should any provision of this
Agreement require judicial interpretation, the parties hereto agree that the
court interpreting or construing the same shall not apply a presumption that the
terms hereof shall be more strictly construed against one party by reason of the
rule of construction that a document is to be more strictly construed against
the party that itself or through its agent prepared the same, it being agreed
that Debtor, Secured Parties and their respective agents have participated in
the preparation hereof.

 

12.          Exclusive Venue. Each of the parties hereby (i) irrevocably
consents and agrees that any legal or equitable action or proceeding arising
under or in connection with this Agreement may be brought in the federal or
state courts located in the County of New York in the State of New York, (ii) by
execution and delivery, or receipt, of this Note , irrevocably submits to and
accepts the jurisdiction of said courts, (iii) waives any defense that such
court is not a convenient forum, and (iv) consent that any service of process
may be made (x) in the manner set forth in Article 4(e) of this Note, or (y) by
any other method of service permitted by law.

 

13.          Waiver of Trial by Jury. SECURED PARTIES AND DEBTOR HEREBY
KNOWINGLY AND VOLUNTARILY WITH THE BENEFIT OF COUNSEL WAIVE TRIAL BY JURY IN ANY
ACTIONS, PROCEEDINGS, CLAIMS OR COUNTER-CLAIMS, WHETHER IN CONTRACT OR TORT OR
OTHERWISE, AT LAW OR IN EQUITY, ARISING OUT OF OR IN ANY WAY RELATING TO THIS
AGREEMENT OR THE LOAN DOCUMENTS.

 

14.          Notice. Any notice under this Agreement shall be made in accordance
with the terms of the Notes.

 



 4

 

 

IN WITNESS WHEREOF, Debtor and Secured Party have executed this Agreement, or
have caused this Agreement to be executed as of the date first above written.

  

  DEBTOR:           PHOTOMEDEX, INC.            By: /s/ Suneet Singal      
Name: Suneet Singal
Title:   Chief Executive Officer             SECURED PARTY:             /s/ Dr.
Dolev Rafaeli     Dr. Dolev Rafaeli             /s/ Dennis M. McGrath     Dennis
M. McGrath             /s/ Yoav Ben-Dror     Yoav Ben-Dror  

 

 